Detailed Action
This office action is for US application number 14/476,350 evaluates the claims as filed on November 8, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021 has been entered.

Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Mozeleski, Chataigner, Berger, and Niemiec teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the tool receiving portion of the bone blades 410 of Mozeleski is not threaded (Remarks p. 10), Examiner notes that such has not been asserted. Instead, as detailed in the rejections below, Berger teaches a threaded tool receiving bore.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 5 and 6, the specification appears to lack proper antecedent basis for the first and second fastening elements include linear and curvilinear fastening elements, respectively, of claim 5 for the first fastening element including a threaded bore of claim 1 lines 20-23. That is, a threaded bore in a linear fastening element does not appear to be shown, described in the specification, or originally claimed. Thus, the specification fails to provide proper antecedent basis for first and second fastening elements include linear and curvilinear fastening elements, respectively, of claim 5 for the first fastening element including a threaded bore of claim 1 lines 20-23. Examiner suggests cancelling claim 5 and amending claim 6 to depend from claim 4.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second fastening elements include linear and curvilinear fastening elements, respectively, of claim 5 for the first fastening element including a threaded bore of claim 1 lines 20-23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
As to claims 5 and 6, the first and second fastening elements include linear and curvilinear fastening elements, respectively, of claim 5 for the first fastening element including a threaded bore of claim 1 lines 20-23 appear to be new matter. That is, a threaded bore in a linear fastening element does not appear to be shown, described in the specification, or originally claimed. Thus, first and second fastening elements include linear and curvilinear fastening elements, respectively, of claim 5 for the first fastening element including a threaded bore of claim 1 lines 20-23 constitute new matter. Examiner suggests cancelling claim 5 and amending claim 6 to depend from claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozeleski et al. (US 2016/0151171, hereinafter “Mozeleski”) in view of Chataigner et al. (US 2013/0226300, hereinafter “Chataigner”) and Berger (US 6,436,100).
As to claims 1, 2, and 4-7, Mozeleski discloses a method of implanting an intervertebral spacer (100, abstract, ¶s 24 and 79), the method comprising: positioning an intervertebral spacer (100) within an intervertebral space defined by adjacent vertebral bodies (¶24), wherein the intervertebral spacer includes a spacer portion (200) and a plate portion (300), the plate portion and the spacer portion being coupled together (Fig. 1, ¶s 72 and 73), wherein the plate portion has a height (Fig. 6B) and the spacer portion has a height (Fig. 6B) and the height of the plate portion is substantially similar to the height of the spacer portion (in as much as Applicant’s device, Fig. 6B, claim 2, Mozeleski claim 4, Mozeleski discloses selecting a second fastening element (410, Figs. 1 and 6A-7B, ¶74) from the group including linear fastening elements (420, ¶74) and curvilinear fastening elements (410, Figs. 1 and 6A-7B, ¶s 24 and 74); and inserting the second fastening element into a second bore of the plurality of bores (334, 330) such that the second fastening element is inserted into one of the adjacent vertebral bodies to secure the intervertebral spacer within the intervertebral space (Figs. 1, 6A, and 6B, abstract, ¶24). As to claim 5, Mozeleski discloses the first and second fastening elements include linear and curvilinear fastening elements, respectively (as defined, Figs. 1, 6A, and 6B). As to claim 6, Mozeleski discloses preventing the curvilinear fastening element from rotating through the second bore (via the interaction of rib 416 with recesses 336, Figs. 3 and 8, ¶76). As to claim 7, Mozeleski discloses that the adjacent vertebral body that the linear fastening element is inserted into is different from the adjacent vertebral body that the curvilinear fastening element is inserted into (Figs. 1, 6A, and 6B, ¶s 24 and 74). 
Mozeleski is silent to threading a second extension of the anchor insertion device with the threaded bore and the spherical head portion tool-engaging bore including a threaded bore, wherein the threaded bore of the spherical head portion is configured to receive a pulling tool.
 
Berger teaches a similar method bone repair (abstract), the method comprising: selecting a fastening element (20, Figs. 1-5 and 11, abstract), inserting the fastening element into a first bore of the plurality of bores (Fig. 11), wherein the fastening element is a bone anchor (Fig. 11, abstract) having a spherical head portion (48, Figs. 1-5) including a threaded bore (56, 58, col. 6 lines 60-63), wherein the threaded bore of the spherical head portion is capable of use receive a pulling tool (22, 30, col. 7 lines 47-53).


    PNG
    media_image1.png
    829
    924
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    663
    1085
    media_image2.png
    Greyscale



claim 21, Mozeleski discloses a method of implanting an intervertebral spacer (100, abstract, ¶24), the method comprising: positioning an intervertebral spacer (100) within an intervertebral space defined by adjacent vertebral bodies (¶24), wherein the intervertebral spacer includes a plurality of bores (334s, 330, 340, Figs. 3 and 8), each of the plurality of bores being capable of receiving either a linear fastening element or a curvilinear fastening element (Figs. Figs, 1, 6A, and 6B); wherein the intervertebral spacer includes a spacer portion (200) and a plate portion (300) coupled together (Fig. 1, ¶s 72 and 73), wherein the intervertebral spacer plate portion includes a first channel (see ‘Channel’ as labelled on the illustration of Figs. 6B and 8, Figs. 1, 3, 6A, 6B, 8, 9) having an opening (see illustration of Figs. 6B and 8, Figs. 1, 3, 6A, 6B, 8, 9) disposed in an outer surface of the plate portion (Figs. 1, 3, 6A, 6B, 8, 9), and a threaded bore (portion of 350 that is disclosed to be internally threaded in ¶79 to couple with threaded portion 510 of retention member 500, Fig. 9, ¶79) having an opening (Figs. 3 and 9) disposed on a front surface of the plate portion (lower surface as shown in Fig. 9); selecting a first fastening element (420, Figs, 1, 6A, and 6B, ¶74) from a group including linear fastening elements (420, Figs, 1, 6A, and 6B, ¶74) and curvilinear fastening elements (410, Figs. 1, 6A-7B, ¶s 24 and 74); attaching an anchor insertion device (700 and the device that inserts into the first channel shown in Figs. 1, 3, 6A, 6B, 8, 9) to the intervertebral spacer (Figs. 1, 3, 6A, 6B, 8, 9) by inserting an extension of the anchor insertion device into the first channel (Figs. 1, 3, 6A, 6B, 8, 9); inserting the first fastening element into a first bore of the plurality of bores (334, 340, Figs, 1, 6A, and 6B) such that the first fastening element is inserted into one of the adjacent vertebral bodies to secure the intervertebral spacer within the intervertebral space (Figs, 1, 6A, 
Mozeleski is silent tothreading a second extension of the anchor insertion device with the threaded bore and the spherical head portion tool-engaging bore including a threaded bore, wherein the threaded bore of the spherical head portion is configured to receive a pulling tool.
Chataigner teaches a similar method of implanting an intervertebral spacer (Figs. 8A-9B, ¶84), the method comprising: positioning an intervertebral spacer (2) within an intervertebral space (abstract), wherein the intervertebral spacer includes a plurality of bores (shown in Figs. 1A and 1B holding curvilinear fastening elements 1s), wherein the intervertebral spacer includes a spacer portion (right-most portion shown in Fig. 1B) and a plate portion (left-most portion shown in Fig. 1B), wherein the intervertebral spacer plate portion includes a first channel (27) having an opening (Figs. 1A and 1B) disposed in an outer surface of the intervertebral spacer (Figs. 1A and 1B) and a threaded bore (26, ¶84) having an opening (Figs. 1A and 1B) disposed on a front surface of the 
Berger teaches a similar method bone repair (abstract), the method comprising: selecting a fastening element (20, Figs. 1-5 and 11, abstract), inserting the fastening element into a first bore of the plurality of bores (Fig. 11), wherein the fastening element is a bone anchor (Fig. 11, abstract) having a spherical head portion (48, Figs. 1-5) including a threaded bore (56, 58, col. 6 lines 60-63), wherein the threaded bore of the spherical head portion is capable of use receive a pulling tool (22, 30, col. 7 lines 47-53).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the anchor insertion device and spacer as disclosed by Mozeleski by adding a guide/anchor insertion device surrounding the fastening element, a first channel, and a threaded bore as taught by Chataigner in order to guide fastening elements to the spacer (Chataigner ¶82, Mozeleski Fig. 13) where the device is sized and shaped to accommodate the fastening elements (Chataigner ¶82, Mozeleski Fig. 13) and secured to the spacer using the first channel and threaded bore (Chataigner ¶s 

As to claim 3, the combination of Mozeleski, Chataigner, and Berger discloses the invention of claim 1 and that the curvilinear fastening element includes a second vertebral anchor (Mozeleski 410, ¶s 24, 74, and 75), that curvilinear fastening element 410 is configured to engage a vertebra via translation without rotation of the bone blade 410 (Mozeleski ¶75) and that bone blade insertion tool 700 (Mozeleski Fig. 13) can deliver the bone blade 410 to the implantation site and apply a force to the curvilinear fastening element 410 to force the curvilinear fastening element 410 through the intervertebral spacer 100 and into the vertebra (Mozeleski ¶80).
The combination of Mozeleski and Chataigner is silent to the method further including hammering to apply the force to the second vertebral anchor to force it into one of the adjacent vertebral bodies. 
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to choose to hammer the flat end of the insertion tool of the combination of Mozeleski, Chataigner, and Berger, since applicant has not disclosed that such solves any stated problem or is anything more than one of numerous tool applications or configurations a person ordinary skill in the art would find obvious for the purpose of applying a force to the curvilinear fastening element to force the curvilinear fastening element through the intervertebral spacer and into the vertebra (Mozeleski ¶80, Fig. 13).




Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mozeleski, Chataigner, and Berger in view of Niemiec et al. (US 2014/0228959, hereinafter “Niemiec”).
As to claim 22, the combination of Mozeleski, Chataigner, and Berger discloses the invention of claim 21 wherein first bore section is coupled to the spacer portion (Figs. 1, 6A, 6B, and 9).
The combination of Mozeleski, Chataigner, and Berger is silent to the first bore section being coupled to the spacer portion by a second fastening member extending through a recess in the spacer portion and a recess in the first bore section of the plate portion.
Niemiec teaches a similar method of implanting an intervertebral spacer (10, Figs. 1A-3B), the method comprising: positioning an intervertebral spacer (10, Figs. 1A-3B) that includes a plurality of bores (shown in Figs. 1A and 1B holding screws 80), wherein the intervertebral spacer includes a spacer portion (20) and a plate portion (see illustration of Fig. 1A) coupled together (Figs. 1A-3B), wherein the plate portion includes a first bore section (left portion of plate portion including the first bore as shown in Fig. 1A) and a second bore section (right portion of plate portion including the second bore as shown in Fig. 1A); wherein the first bore section is coupled to the spacer portion (Figs. 1A-3B) and the second bore section is integrally attached to the spacer portion (Figs. 1A-3B), wherein  the first bore section is coupled to the spacer portion by a second fastening member (58) extending through a recess in the spacer portion (recess 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the fastening members and recesses as disclosed by the combination of Mozeleski, Chataigner, and Berger with the fastening members and recesses with threads as taught by Niemiec in order to couple/retain the plate portions to/with the spacer portion (Niemiec ¶49, Mozeleski ¶s 71 and 72) with a known alternative coupling mechanism.

    PNG
    media_image3.png
    632
    947
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775